*540Order, Supreme Court, New York County (Joan A. Madden, J), entered August 13, 2013, which, to the extent appealed from as limited by the briefs, denied plaintiff’s motions to compel disclosure in response to document request numbers 1, 15, 20, 26, and 28 of plaintiffs third notice of discovery and inspection, document request number 16 of its first notice of discovery and inspection, and numbers 1 through 17 of its Fifth Set of Interrogatories, unanimously affirmed, without costs.
In this case alleging tortious interference with existing contractual relations, plaintiff, a Brazilian manufacturer of toy premiums for the promotional market, alleges that between August and October of 2006, defendant, a provider of testing and inspection services for consumer products, intentionally issued false reports to plaintiffs client indicating that plaintiffs stamps were unsafe, causing the client to terminate the contract.
On this record, we conclude that the Supreme Court, which has managed a long and contentious discovery process and is intimately familiar with this litigation, providently exercised its discretion in denying nearly all of the discovery demands at issue here, largely upon its findings, supported in the record, that defendant had already sufficiently responded to most of them, and that they otherwise sought irrelevant information for which plaintiff had laid an insufficient factual predicate (see Andon v 302-304 Mott St. Assoc., 94 NY2d 740 [2000]). Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Freedman and Clark, JJ.